Citation Nr: 1816345	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  12-06 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent prior to October 21, 2015, and higher than 30 percent thereafter, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for bilateral hearing loss.

3.  Entitlement to a rating higher than 30 percent for neuropathy of the deep peroneal nerve associated with fracture of left os calcis ("left ankle neuropathy").  

4.  Entitlement to a rating higher than 20 percent for fracture of left os calcis with residual limitation of motion of the left foot, status post subtalar fusion, status post triple arthrodesis, with traumatic arthritis ("left ankle arthritis).

5.  Entitlement to a total disability rating due to individual unemployability (TDIU) prior to April 5, 2012.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from June 1959 to November 1965.

This appeal to the Board of Veterans' Appeals (Board) is from June 2010, February 2011, and September 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In November 2014, the Veteran had a personal hearing before the undersigned VLJ.

In July 2015, the Board remanded these issues for additional development.  Subsequently, in March 2017, the Veteran was granted a TDIU effective from April 5, 2012, which was based on the date of receipt of his claim for a TDIU.  However, the Board notes that he has based his claim on his left ankle (among other disabilities), which is still pending, and which was pending prior to April 5, 2012.  Accordingly, the issue of whether he is entitled to a TDIU prior to April 5, 2012, is also still pending.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has added this issue for consideration, as reflected above.

Also in the March 2017 decision, the RO found that clear and unmistakable error (CUE) had been previously committed, and that the Veteran was entitled to separate ratings under Diagnostic Codes 8522 and 5273, for neurological (left ankle neuropathy) and musculoskeletal manifestations (left ankle arthritis) of disability stemming from his service-connected fracture of his left os calcis.  It appears that the RO construed this decision as a full grant of the issue of the appropriate rating for his left ankle, and did not recertify his left ankle to the Board.  When a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated.  AB v. Brown, 6 Vet. App. 35 (1993).  The Board has added these claims to the issues under consideration, as reflected above.   
 
These appeals are REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  


REMAND

In regard to his claim for a higher rating for PTSD, the Veteran has argued that his symptoms are more severe than reflected by the current rating, and he has requested an updated VA examination.  He has asserted the evidence does not accurately show the severity of his current symptoms.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing to Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board notes that the most recent VA examination, in October 2015, appears to have focused more on whether the Veteran meets the criteria for a PTSD diagnosis rather than on the severity of his PTSD symptoms.  The Board also notes that this is a claim for a higher initial rating, and that the effective date is from August 2005.  Another examination shall be conducted, and on opinion on the severity of his symptoms since August 2005 shall be obtained.

In regard to his hearing loss claim, as above, the Veteran has asserted his hearing is worse than reflected by his current rating.  Accordingly, an updated VA hearing test shall be conducted.  Further, the Board notes the Veteran is also service-connected with otitis media of the left ear under DC 6201 and post-operative mastoiditis of the left side under DC 6201, both of which are rated noncompensably.  His post-operative mastoiditis was previously rated under DC 6205, which pertains to Meniere's disease.  He has been provided VA ears diseases examinations, in May 2012 and October 2015, which showed a diagnosis of Meniere's disease.  Neither  VA examiner diagnosed vertigo, but the May 2012 examiner did note that he had balance problems.  On remand, an updated and clarified report on the severity of Meniere's disease, and whether it is related to his service-connected disabilities, is to be obtained.

In regard to his claims for higher ratings for left ankle neuropathy and left ankle arthritis, the issue of the appropriate rating for his left ankle was remanded by the Board in July 2015.  As mentioned in the Introduction, he has not been granted the highest rating available for his ankle, therefore the appeal is still pending.  AB v. Brown, 6 Vet. App. 35 (1993).  Since then, he has been given VA examinations for the left foot and ankle in March 2017, January 2017, October 2016, and October 2015.  A supplemental statement of the case (SSOC) was not issued addressing the left ankle.  38 C.F.R. § 19.31 (2017).  The Board also notes that these examination suggest that the Veteran has associated foot disability as a result of his fracture os calcis.  On remand, an updated VA examination of the left ankle and foot, including neurological manifestations, shall be conducted, and an SSOC will be issued before returning to the Board.

His appeal for TDIU prior to April 2012 is inextricably intertwined with the above appeals.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records.

2.  After completion of the first directive, schedule an appropriate examination for a report on the severity of his PTSD.  The examiner is asked to review the record and to provide a detailed opinion of the Veteran's social and occupational impairment starting from August 2005.  The examiner is asked to elicit from the Veteran a detailed history and to conduct any appropriate diagnostic testing.

The Board notes the VA treatment records show a GAF of 43 on July 29, 2005 and again an October 7, 2005.  It was still 43 in November 2007.  He has complained of depression, nightmares, flashbacks, irritability, and difficulty sleeping, as well as avoiding people and isolating behavior.  His GAF was increased to 55 in October 2008.  However, in December 2009 it decreased to 48, and the Veteran complained that he was having frequent and daily severe intrusive thoughts.  More recently, in April 2016, he reported that his symptoms were not responding to psychotropic medication, and that he was having memory and concentration troubles.  The examiner is asked to carefully review his VA treatment records since 2005 to provide an opinion on severity over this time period.

Is it as likely as not that he has had social and occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks for the entire period on appeal (since August 2005)?  Is it as likely as not that he has had impairment with reduced reliability and productivity due to his symptoms?  Is it as likely as not that his PTSD caused impairment with deficiencies in most areas (including work, school, family relations, judgment, thinking, or mood)?  Finally, is it as likely as not that he Veteran has had total social and occupational impairment due to his PTSD?

If the examiner finds the evidence shows a distinct increase or decrease in the severity of symptoms over the appeal period (from August 2005), please provide a detailed description and explanation for arriving at that opinion, as well as the date that the change was found to have occurred.

All opinions are to be supported by explanation.

3.  After completion of the first directive, schedule an appropriate examination for an updated hearing test.

4.  After completion of the first directive, schedule an examination with an appropriate physician for a report on the current severity of the Veteran's left otitis media and left post-operative mastoiditis.  The examiner is asked to review the record prior to the examination.

The examiner is asked to provide an opinion on whether it is as likely as not (50 percent probability) that the Veteran has Meniere's disease related to his service-connected ear disabilities.  The Board notes his post-operative mastoiditis was originally rated as Meniere's, and that he has been diagnosed with Meniere's.  The examiner is asked whether the Veteran has symptoms of Meniere's, including vertigo.  Does he have any symptoms of any other vestibular disorders, such as dizziness or staggering?  

The examiner is asked to provide a detailed list of all symptoms related to his service-connected ear disabilities.

5.  After completion of the first directive, schedule an appropriate examination for a report on the current severity of the Veteran's fracture of left os calcis with residual limitation of motion of the left foot, status post subtalar fusion, status post triple arthrodesis, with traumatic arthritis.  The examiner is asked to review the record prior to the examination and to conduct a complete physical examination of the left ankle and foot, including all necessary diagnostic tests.

The examiner is asked to provide an opinion as to whether the Veteran's left ankle is ankylosed, and if so, in what position?  The examiner is asked to provide a detailed list of all ankle symptoms.

The March 2017 VA foot examination diagnosed left flat foot with accompanying symptoms.  The examiner is asked whether it is as likely as not that this is related to his service-connected fracture of left os calcis with residual limitation of motion of the left foot, status post subtalar fusion, status post triple arthrodesis, with traumatic arthritis.  The examiner is asked to provide a detailed list of all foot symptoms related to the service-connected disability.

All opinions are to be supported with explanatory rationale.

6.  After completion of the first directive, schedule an appropriate examination for a report on the current severity of his neuropathy of the deep peroneal nerve associated with fracture of left os calcis.  The examiner is asked to review the file and to provide a complete examination.  All opinions are to be supported with explanatory rationale.

7.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  Furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017). 



